Citation Nr: 1723059	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-30 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent prior to August 1, 2013, and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial disability evaluation in excess of 10 percent prior to August 1, 2013, and in excess of 30 percent thereafter for a cervical strain and vertebral subluxation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1996 to January 2001 and from January 2005 to April 2006.  He received the Combat Action Badge, among other decorations, for this service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Seattle, Washington.  

In August 2013, the Veteran attended a Video Conference hearing before the undersigned.  The hearing transcript is of record.  

These issues were previously remanded by the Board in April 2014 for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issue(s) of an increased rating for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Prior to August 1, 2013, the Veteran's PTSD resulted in a depressed mood, poor concentration, heightened irritability and anger, social isolation, and a loss of enjoyment from work, hobbies, and social interaction.  

2.  Effective August 1, 2013, the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas due to such symptoms as irritability and anger, social isolation, and severe but not total impairment in establishing and maintaining effective work and social relationships.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent prior to August 1, 2013, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).  

2.  The criteria for an evaluation in excess of 50 percent prior to August 1, 2013, and in excess of 70 percent thereafter for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of a July 2009 letter that informed the Veteran of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claim.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, because this appeal arises from the Veteran's timely disagreement with the disability rating assigned following a grant of service connection, no additional notice is required regarding this downstream element of a service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of an initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded several VA medical examinations for the disability on appeal, most recently in June 2014.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  

The Veteran was afforded a hearing before a Veterans Law Judge in August 2013.  The Board hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the Board can adjudicate the claim based on the current record.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Initial rating - PTSD

The Veteran seeks an increased rating for a service-connected psychiatric disability, PTSD.  He contends the impairment resulting from this disability is more severe than is rated by VA, and an increased rating is warranted.  Currently, a 30 percent disability rating has been awarded for the period from June 18, 2009 and a 70 percent rating has been awarded effective August 1, 2013 for his service-connected PTSD.  

The Board also notes a temporary total rating for PTSD for hospitalization pursuant to 38 C.F.R. § 4.29 was granted for the period from September 10, 2014 to October 31, 2014.  As neither the Veteran nor his representative have filed a notice of disagreement regarding the effective dates of this temporary total rating award, that issue is not currently before the Board.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1998); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

PTSD is rated under Diagnostic Code 9411, and utilizes the General Rating Formula for Mental Disorders.  Under this Code, a 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent evaluation for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In statements to VA medical personnel and at his video hearing, the Veteran has provided lay evidence regarding psychiatric symptomatology and impairment caused by the service-connected PTSD.  As a layperson, the Veteran is competent to provide such testimony regarding observable symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has reported poor sleep, heightened anger and irritability, a depressed mood, and impaired social interactions.  Overall, the Veteran has contended that a higher disability rating is warranted.  

The Veteran was afforded VA psychiatric examinations in August 2009 and June 2014.  VA outpatient treatment records have also been obtained and reviewed.  The Veteran's hearing testimony and statements from his wife have also been considered.  After a review of all the evidence, lay and medical, the Board finds that the Veteran's service-connected PTSD warrants a disability rating of 50 percent and no higher prior to August 1, 2013, and does not warrant a rating in excess of 70 percent thereafter.  

Considering first the period prior to August 1, 2013, the Veteran was afforded a VA psychiatric examination in August 2009, at which time he gave a history of combat participation while serving in Afghanistan.  Since that time, he has experienced such symptoms as sleep problems, nightmares, poor focus and concentration, heightened anger, and emotional numbing.  He stated he has been married for the past seven years, but his wife has threatened to leave him due to his PTSD symptoms.  They have one child.  He was currently employed on a fulltime basis but experienced difficulty at his job due to poor concentration.  He reported fishing alone as his only hobby.  On objective evaluation, the Veteran was casually dressed and groomed, and he was fully alert and oriented.  His speech was clear, his thought processes were logical and goal-directed, and his memory and concentration were intact.  He appeared somewhat depressed, but the examiner characterized the Veteran's affect as appropriate to the circumstances.  His insight was good.  Problems with anxiety and anger were reported by the Veteran.  He reported suicidal thoughts approximately six months ago, but no plan.  He denied any current suicidal or homicidal thoughts or plans.  He also denied any hallucinations, delusions, or other signs of psychosis.  No panic attacks or obsessive compulsive symptoms were noted.  He avoided crowds and did not go out much.  The examiner determined the Veteran was competent to manage his funds and perform all tasks of daily living.  The final impression was of PTSD, moderate.  

In a July 2010 statement, the Veteran's wife wrote that since his return from Afghanistan service, the Veteran has been withdrawn and depressed, socially detached, easily angered, and unmotivated.  She described him as far different than the person she married prior to his overseas duty.  Likewise, at his August 2013 hearing, the Veteran reported significant personality changes since his service in Afghanistan.  He no longer enjoyed social interaction, and experienced heightened irritability, anger, and hypervigilance.  

Thus, based on the above, the Board finds the evidence to be in relative equipoise between the criteria for 30 and 50 percent ratings.  While the Veteran has worked for several years following service and maintained a stable home and family life, his PTSD also resulted in a depressed mood, heightened irritability, and interpersonal clashes both at home and in the workplace, as well as diminishment of his enjoyment of social and familial settings.  Thus, in light of 38 C.F.R. §§ 4.3 and 4.7, a 50 percent rating is awarded for the period prior to August 1, 2013.  

Considering next entitlement to a disability rating in excess of 50 percent for this period, the Board finds the preponderance of the evidence to be against such an award.  The Board has considered the August 2009 VA examination report, as well as VA outpatient treatment records.  After review of all evidence, both lay and medical, the Board concludes that the record does not reflect that the Veteran's service-connected PTSD has been manifested by symptoms of such severity to warrant an evaluation in excess of 50 percent at any time prior to August 1, 2013.  

At no point since the initial grant of service connection does the evidence of record reflect symptoms that resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran's PTSD has not been manifested by symptoms analogous in severity to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  To the contrary, the evidence of record shows that the Veteran has, at all times of record, been alert and fully oriented, with good hygiene, normal speech, clear and logical thought processes, and generally adequate social interaction.  He has denied any current homicidal or suicidal intent or plan, reporting only a recent history of suicidal ideation but no plan, and has no recent history of violence or legal difficulties.  Thus, an initial rating in excess of 50 percent is not warranted at any time during this period.  

Considering next entitlement to a disability rating in excess of 70 percent for the period effective August 1, 2013, a higher evaluation of 100 percent is not warranted for this period.  

In June 2014, the Veteran underwent another VA psychiatric examination.  His reported symptoms included a depressed mood, anxiety, sleep impairment, a flattened affect, disturbances in motivation and mood, and impairment in the ability to maintain work and social relationships.  He reported he remained married to his wife of many years, and had two young children.  He was also employed on a fulltime basis, but did report some conflict with supervisors.  He was receiving VA treatment on an outpatient basis, but was no longer taking medication for his PTSD due to unwanted side effects.  On objective evaluation, the Veteran was fully alert and oriented, and his dress and grooming were within normal limits.  His speech was of regular rate and rhythm, and his thought content was within normal limits.  The examiner found no evidence of delusions, psychotic thought processes, or hallucinations.  His mood was depressed and his affect was moderately restricted.  He denied any suicidal or homicidal thoughts or plans.  He also denied any alcohol or drug abuse.  The examiner found the Veteran competent to manage his funds and perform all tasks of daily living.  The final impression was of PTSD, moderately severe to severe, with major depressive disorder.  

For this period, the Veteran's service-connected PTSD manifested a range of symptoms, but those most frequently emphasized by him were heightened anger and irritability, social isolation, poor sleep, and a depressed mood.  While the Veteran contends that symptoms have resulted in more severe impairment and that a higher disability rating is warranted for the entire initial rating period on appeal, there is no evidence of total social or occupational impairment that more nearly approximates a 100 percent disability rating, including due to symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name, based on review of treatment records, VA and private examination reports, or the Veteran's lay statements.  Objective examinations demonstrated he had appropriate dress and grooming and his memory was noted to be within normal limits.  Thought process was also consistently described as logical and he was never described as being a danger to himself or others.  The 2014 VA examiner concluded that the symptoms were most consistent with occupational and social impairment with deficiencies in most areas, but not total impairment. 

There is no question the Veteran has severe symptoms; however, these symptoms have not been shown to be so frequent or disabling that the rise to the level of total occupational or social impairment, which is a level of severity so disabling that some of the examples of symptoms include not knowing one's own name or posing a persistent threat of danger to self or others.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.").  The records reflect that the Veteran retains some social functioning and has worked full-time for many years, including at present, since service separation.  

Thus, in consideration of the evidence above, the Board finds that an increased initial rating to 50 percent prior to August 1, 2013, is warranted.  Disability ratings in excess of 50 percent prior to that date or in excess of 70 percent thereafter are not warranted.  Because the preponderance of the evidence is against the appeal for a higher disability rating in excess of 50 percent prior to August 1, 2013, and in excess of 70 percent for PTSD, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

The Board has also considered whether the rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further. 

In this case, the Board does not find any functional impairment or symptoms that are not already encompassed by the assigned schedular ratings for the entire rating period.  Throughout the rating period, symptoms of the psychiatric disability at issue, to include depressed mood, sleep impairment, low energy, anxiety, and social isolation, have been contemplated by the schedular criteria.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the objective clinical findings are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  As such, the Board finds that the schedular rating criteria are adequate to rate the service-connected PTSD; therefore, no extraschedular referral under 38 C.F.R. § 3.321(b) is warranted for the service-connected disabilities.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 38 C.F.R. § 4.124a.  

Finally, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  In the present case, the Veteran is in fact currently employed and has not presented evidence that his service connection disabilities, individually or cumulatively, result in impairment which is exceptional and not captured by schedular evaluations.  Thus, further consideration of such an award is not required.  


ORDER

A disability rating of 50 percent and no higher prior to August 1, 2013, for PTSD is granted.  

A disability rating in excess of 50 percent prior to August 1, 2013, or in excess of 70 percent effective that date for PTSD is denied.  


REMAND

The Veteran seeks an increased initial rating for a cervical spine disability.  Unfortunately, remand of this issue is needed for a new VA examination compliant with a recent precedential decision of the United States Court of Appeals for Veterans Claims (Court).  In that case, Correia v. McDonald, the Court held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  28 Vet. App. 158 (2016).  That final sentence of 38 C.F.R. § 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  In this case, none of the VA orthopedic examinations provided separate findings for passive verses active motion, in both weight-bearing and nonweight-bearing.  Thus, a new examination is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA orthopedic examination to evaluate the severity of the service-connected cervical spine.  The examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's cervical spine. 

Range of motion for the spine should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible. 

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


